Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-9 are pending
Claims 10-24 are cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection of claims 4-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment filed 9/13/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al US 2001/0009090 in view of Melville US 5,618,252.

Regarding claim 1, Todd discloses a system comprising:  a conveyor (conveyor rolls 30, 44 to convey tube through sealing and cutting); a separator (cutter rollers 46; par 0039); and a controller (15) operatively connected to the conveyor (30, 44) and to the separator (46) to control the
conveyor to drive a custom length of a flattened tube of stock (14) packaging material through the separator (46), and to control the separator to separate a custom length of the tube from the tube to form a pouch pre-from (system controller 15 controls length of the tube to create custom pouches; par 0040-0043; 0053). a first closer assembly operatively connected to the separator to receive the pouch preform (par 0030; seal bars 42 and bottom seal 32 form closing of the sides and bottom of each pouch in cooperation with the cutter rolls 46 to form each individual open pouch prior to filling);
wherein the first closer includes:
 receiving the pouch pre-form from the cutter and to hold the pouch pre-form during erecting and closing one end of the pouch pre-form, and a retracted position for allowing a pre-form with one closed end to pass from the first closer (bottom carriages that slide to hold the tube stock and convey the bottom sealed pouches during bottom seal 32 formation of the pouches; par 0028)
press the pouch pre-form flat after erecting the pouch pre-form to close one end of the pouch pre-form (bottom seal bars 36 are parallel to the sliding carriage for forming a bottom seal; fig.1; par 0028);
an opposed pair of lateral plates (seal bars 42) extending along the slide on opposite sides of the closure plate mounted for movement relative to the slide to laterally close inward on the pouch-preform to erect the pouch pre-form (par 0030; fig.1); 


    PNG
    media_image1.png
    344
    725
    media_image1.png
    Greyscale

Todd fails to explicitly teach a portion of the slide with retractable tines with an extended position and a closure plate parallel to the slide mounted for movement relative to the slide.
	However Melville teaches a  packaging apparatus for producing individually varying length packages including loading device 100 which included retractable tines or rack 105 with rods or tines 102 figure 7-8; col.7 line 44-56, retractable tines with an extended position and a closure plate parallel to the slide mounted for movement relative to the slide and further teaches a slide Melville teaches in figure 1 a sliding carriage on track 54 under conveyor 17 both parallel to sealing and cutting jaws 15; col.5 line 45- col.6 line 50.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the custom pouch packaging device of Todd with the closure plate 15 parallel to the slide and to include retractable tines in order to better control the operation of packaging by controlling the carriage to produce a unique length by detecting and measuring the length of the package by the length of the article being packaged (col.2 lines 30-45)
 	Regarding claim 2, Todd as modified by Melville substantially teaches the system as recited in claim 1, wherein the conveyor is a first conveyor and further comprising: a second conveyor (fig.2; transfer mechanism 54 conveys open pouch to filling station; par 0039);
 a filling station (110) operatively connected to the first closer assembly (42,32) and to the second conveyor (54) to receive the pouch pre-form (12) with one end closed from the first closer assembly and to receive orders of product from the second conveyor (fig.2);
 and a second closer assembly (after filling at 110, the top is sealed with seal rolls 114; par 0056) operatively connected to the filling station (110) to receive pouch preforms with product therein from the filling station (fig.2).

    PNG
    media_image2.png
    369
    726
    media_image2.png
    Greyscale

Regarding claim 3, Todd as modified by Melville substantially teaches the system as recited in claim 2, further comprising a sensor system (par 0014-0015; plurality of registration sensors including sensors 68,60,63,66)operatively connected to controller and to the second conveyor to measure custom orders (par 0043) of product passing through the sensor system on the second conveyor and to control the first conveyor and separator to cut the custom length of the tube to fit each custom order of product (sensors send signals to controller 15 in order to change the size and control the conveyance through the conveying, sealing, cutting and filling; par 0041-0048).
Regarding claim 4, Todd as modified by Melville substantially teaches the system as recited in claim 2, wherein the separator includes: a retractable holder mounted for movement relative to the slide to press the tube flat; and a rotary knife (cutter rollers 46 interpreted as a rotary knife; par 0056) mounted on a mechanism for traversing the flat tube to cut the custom length of the tube (there is no previous mention of a slide, this is interpreted as the bottom carriage that slides during sealing portion of the flat tube 14 being conveyed through the forming operations).
Regarding claim 7, Todd as modified by Melville substantially teaches the system as recited in claim 2, further comprising a third conveyor (conveyor chains 106,108; par 0056) operatively connected to the filling station (110) to receive partially closed pouches (open pouches 12) with product therein and to convey the partially closed pouches away from the filling station (conveyor moves filled pouch to a top sealing station).

Claims 5-6, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al US 2001/0009090 in view of Melville US 5,618,252 in further view of Wakatabi et al. US 9,833,965.
Regarding claim 5, Todd as modified by Melville substantially teaches the system as recited in claim 2, but fails to teach an adhesive applicator mounted for lateral movement relative to the slide that is configured to apply adhesive to one end of the erect pouch pre-form prior to pressing with the closure plate to close a lower end of the pouch pre-form with respect to the direction of gravity.
Todd teaches sealing bars using pressure seal bars for bottom sealing and side sealing of the pouches, but fails to explicitly teach an adhesive applicator.
However Wakatabi teaches forming an envelope by applying pressure sensing adhesive (106; figs 4-5; col.10 lines 5-65),
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the pouch forming system as taught by Todd with the pressure sensitive adhesive (106) as taught by Wakatabi in order to be able to change the type of material used to form the pouches, such as using paper or cardboard while still using the pressure seal bars and cutter rolls as taught by the conveying system of Todd when forming a shipping envelope.

Regarding claim 6, Todd as modified by Melville and Wakatabi substantially teaches the system as recited in claim 5, wherein the filling station (110) includes a pivot shuttle configured to receive the closed end of the pouch pre-form and flip the open end of the pouch pre-form away from the first closer (clamp holder 130 holds individual pouches to move away from the closer and through the filling station; Todd par 0060).
Regarding claim 8, Todd as modified by Melville substantially teaches the system as recited in claim 7, buts fails to teach wherein the third conveyor (106,108) includes a labeler.
However Wakatabi teaches forming an envelope and includes adding a shipping label by printing the information on the envelope being formed (figs 4-5; col.2 lines 55-60; col.10 lines 5-15),
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the pouch forming system as taught by Todd with the printed label along the third conveyor as taught by Wakatabi in order to be able to easily add a label for quick processing during manufacturing when shipping or determining what product is included in the pouches being formed 

Regarding claim 9, Todd discloses a system comprising: a conveyor (multiple conveyors; rollers 30,44; transfer mechanism 54; conveyor chains 106,108) configured to drive a flattened tube (14); a separator (cutter rolls 46); and a controller (15) operatively connected to the conveyor and to the separator to control the conveyor to drive a length of the flattened tube (14) along a slide (slide carriages 56; par 0028) through the separator (46) and then stop, and to control the separator to separate a length of the tube from the tube to form a pouch pre-from (par 0043-0048), but fails to teach the flattened tube material is corrugated paper board. wherein the first closer includes:
 receiving the pouch pre-form from the cutter and to hold the pouch pre-form during erecting and closing one end of the pouch pre-form, and a retracted position for allowing a pre-form with one closed end to pass from the first closer (bottom carriages that slide to hold the tube stock and convey the bottom sealed pouches during bottom seal 32 formation of the pouches; par 0028)
press the pouch pre-form flat after erecting the pouch pre-form to close one end of the pouch pre-form (bottom seal bars 36 are parallel to the sliding carriage for forming a bottom seal; fig.1; par 0028);
an opposed pair of lateral plates (seal bars 42) extending along the slide on opposite sides of the closure plate mounted for movement relative to the slide to laterally close inward on the pouch-preform to erect the pouch pre-form (par 0030; fig.1); 
Todd fails to explicitly teach a portion of the slide with retractable tines with an extended position and a closure plate parallel to the slide mounted for movement relative to the slide.
	However Melville teaches a  packaging apparatus for producing individually varying length packages including loading device 100 which included retractable tines or rack 105 with rods or tines 102 figure 7-8; col.7 line 44-56, retractable tines with an extended position and a closure plate parallel to the slide mounted for movement relative to the slide and further teaches a slide Melville teaches in figure 1 a sliding carriage on track 54 under conveyor 17 both parallel to sealing and cutting jaws 15; col.5 line 45- col.6 line 50.
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date to have modified the custom pouch packaging device of Todd with the closure plate 15 parallel to the slide and to include retractable tines in order to better control the operation of packaging by controlling the carriage to produce a unique length by detecting and measuring the length of the package by the length of the article being packaged (col.2 lines 30-45)
However Wakatabi teaches forming an envelope using a paper material, interpreted as corrugated paper board for forming shipping envelopes col.1 lines 15-50.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to modify the pouch forming system as taught by Todd with the web material formed from a paper material as taught by Wakatabi in order to be able to change the type of material used to form the pouches, such as using paper or cardboard while still using the pressure seal bars and cutter rolls as taught by the conveying system of Todd when forming a shipping envelope.



Response to Arguments
Applicant’s arguments, see Remarks, filed 9/13/2021, with respect to the rejection(s) of claim(s) 1-9 under 35. U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Todd et al US 2001/0009090 in view of Melville US 5,618,252.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/             Examiner, Art Unit 3731

/HEMANT DESAI/             Supervisory Patent Examiner, Art Unit 3731